 



Exhibit 10.6

Montpelier Re Holdings Ltd.
Performance Unit Plan



1.   PURPOSE       The purpose of the Montpelier Re Holdings Ltd. Performance
Unit Plan (the “Plan”) is to advance the interests of Montpelier Re Holdings
Ltd. (the “Company”) and its Members by providing long-term incentives to
certain key employees of the Company and of its Subsidiaries.   2.  
ADMINISTRATION       The Plan shall be administered by a committee (the
“Committee”) comprised of the members of the Compensation Committee of the Board
of Directors of the Company (the “Board”). The Committee shall have exclusive
authority to select the employees to be granted performance unit awards under
the Plan (“Awards”), to determine the size and terms of the Awards, to determine
the performance targets, and to prescribe the form of the instruments embodying
Awards. The Committee shall be authorized to interpret the Plan and any
instruments related to Awards, to establish, amend and rescind any rules and
regulations relating to the Plan or to Awards and to make any other
determinations that it believes are necessary or advisable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any instruments
related to Awards in the manner and to the extent the Committee deems desirable
to carry it into effect. Any decision of the Committee in the administration of
the Plan, as described herein, shall be final and conclusive. The Committee may
act only by a majority of its members in office, except that the members thereof
may authorize any one or more of their number or any officer of the Company to
execute and deliver documents and to take other actions on behalf of the
Committee. No member of the Committee shall be liable for anything done or
omitted to be done by him or by any other member of the Committee in connection
with the Plan, except for his own willful misconduct or as expressly provided by
statute.   3.   PARTICIPATION



a)   Participation of Employees. Only those key employees of the Company or a
Subsidiary thereof who are selected by the Committee shall be eligible to
receive Awards. No employee or other person shall have any claim or right to be
granted an Award under the Plan and the granting of an Award to an employee
shall not entitle that employee to any future grants of Awards.   (b)  
Participation of Subsidiaries. If a Subsidiary of the Company wishes to
participate in the Plan and its participation shall have been approved by the
Board, the Board of Directors of the Subsidiary shall adopt a resolution in form
and substance satisfactory to the Committee authorizing participation by the
Subsidiary in the Plan. A Subsidiary may cease to participate in the Plan at any
time by action of the Board or by action of the Board of Directors of such
Subsidiary, which latter action shall be effective not earlier than the date of
delivery to the Secretary of the Company of a certified copy of a resolution of
the Subsidiary’s Board of Directors taking such action. Termination of
participation in the Plan shall not relieve a Subsidiary of any obligations
theretofore incurred by it under the Plan.

1



--------------------------------------------------------------------------------



 



4.   AWARDS   (a)   Type of Awards. Awards shall be limited to Performance
Units.   (b)   Rights With Respect to Performance Units Paid with Shares. An
employee to whom Performance Units are granted (and any person succeeding to
such employee’s rights pursuant to the Plan) shall have no rights as a holder
with respect to any Share issuable pursuant thereto until the date of the entry
of the holder’s name and address in the Company’s Register of Members. Except as
provided in paragraph 8, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) the record date for which is prior to the
date such Share certificate is issued.



5.   PERFORMANCE UNITS       The Award of Performance Units to a participant
will entitle him to receive, without payment to the Company, all or part of a
specified amount (the “Actual Value”) determined by the Committee, if the terms
and conditions specified herein and in the Award are satisfied. Payment in
respect of an Award shall be made as provided in subparagraphs 5(e) or 5(f), as
the case may be. Each Award of Performance Units shall be subject to the
following terms and conditions:



(a)   Number of Awards and Terms and Conditions. The Committee shall determine
the number of Performance Units to be granted to each participant. Performance
Units may be issued in different classes or series having different terms and
conditions.   (b)   Award Period. The award period (the “Award Period”) in
respect of any Award of Performance Units shall be such period as the Committee
shall determine commencing as of the beginning of the fiscal year of the Company
in which such Award is made. An Award Period may contain a number of performance
periods; each performance period shall commence on or after the first day of the
Award Period and shall end no later than the last day of the Award Period.   (c)
  Performance Objectives. At the time each Award is made, the Committee shall
establish individual and/or Company performance objectives to be attained within
the performance periods as the means of determining Actual Value. The
performance objectives shall be selected by the Committee in its sole
discretion. The performance objectives may relate to the Company, one or more of
its Subsidiaries or one or more of its divisions, units, partnerships, joint
venturers or minority investments, product lines or products or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Committee shall determine. In addition, the performance objectives may be
calculated without regard to extraordinary items.   (d)   Termination of
Employment. Except as otherwise determined by the Committee, a participant’s
Performance Units shall be cancelled if the participant’s continuous employment
with the Company and all of its Subsidiaries shall terminate for any reason
prior to the end of the Award Period, except solely by reason of a period of
Related Employment, and except as otherwise specified in this subparagraph 5(d)
or in subparagraph 5(e). Notwithstanding the foregoing, if the participant’s
employment terminates because he has:

2



--------------------------------------------------------------------------------



 



(i)   died or become Disabled prior to the end of the Award Period, the
Performance Units shall be cancelled at the end of the next ending performance
period and he, or his legal representative, as the case may be, shall receive
payment in respect of such Performance Units which he would have received had he
been in continuous employment with the Company through the end of that period
and had the individual performance objectives, if any, that were imposed been
achieved; provided, however, that no such continuation shall be deemed to have
occurred for purposes of applying subparagraph 5(e) in the event of an Adverse
Change in the Plan in respect of the participant following a Change in Control;
or   (ii)   retired under an approved retirement program of the Company or a
Subsidiary of the Company (or such other plan as may be approved by the
Committee, in its sole discretion, for this purpose) prior to the end of the
Award Period, and



(A)   at the time of his retirement, the participant is 65 years old or older,
the Performance Units shall be cancelled at the end of the next ending
performance period, and he shall receive the Maximum Value in respect to such
Performance Units, at the date of cancellation,   (B)   at the time of his
retirement the participant is less than 65 years old and his retirement occurs
prior to the end of the first performance period in the Award Period, and before
24 months have elapsed since the first day of the Award Period, the participant
shall receive payment with respect to the Actual Value of one-ninth of the
Performance Units awarded to him under the Award, and   (C)   at the time of his
retirement the participant is less than 65 years old and his retirement occurs
prior to the end of the first performance period in the Award Period and after
at least 24 months have elapsed since the first day of the Award Period, the
participant shall receive payment with respect to the Actual Value of two-ninths
of the Performance Units awarded to him under the Award.

(e) Change in Control or Unfriendly Change in Control of the Company. If there
occurs,



(i)   either a Change in Control of the Company or the disposition by the
Company of the business of the Company for which the participant’s services are
principally performed pursuant to a sale or other disposition of all or
substantially all of the business or business-related assets of the Company or
all or substantially all of the assets or shares of a Subsidiary of the Company
for which the participant’s services are principally performed, and on the date
of such transaction or within 24 months thereafter (but in any event prior to
the end of the Award Period):



(A)   there is a Termination Without Cause of the employment of a participant;  
(B)   there is a Constructive Termination of the employment of a participant; or
  (C)   there occurs an Adverse Change in the Plan in respect of a participant,
or



(ii)   an Unfriendly Change in Control of the Company, then:

3



--------------------------------------------------------------------------------



 



(A)   the participant shall receive the Maximum Value of:



(1)   that number of Performance Units which is in the same proportion to the
total number of Performance Units awarded to the participant under such Award as



(x)   the number of full months which have elapsed since the first day of the
Award Period to the end of the first month in which occurs the Unfriendly Change
in Control of the Company or one of the events described in clauses (A), (B) or
(C) of subparagraph 5(e)(i) is to   (y)   the total number of months in the
Award Period, less



(2)   the number of Performance Units awarded to the participant under the Award
in respect of which payment has already been made to the participant or his
beneficiary, and   (B)   if the number of Performance Units determined pursuant
to subpart (1) of clause (A) above is less than the number of Performance Units
subject to the particular Award, the participant shall receive the Actual Value
of the remaining Performance Units. The Actual Value of the remaining
Performance Units shall be determined as follows:



(x)   if the Committee shall have determined, prior to the Change in Control or
Unfriendly change in Control of the Company, as the case may be, of the Company
and based on the most recent performance status reports, that the performance
objectives for the particular Award were being met at the date of the
determination, the Actual Value of the remaining Performance Units subject to
the particular Award shall be equal to their Maximum Value, and   (y)   if the
determination of the Committee was that the performance objectives for the
particular Award were not being met at the date of the determination, the Actual
Value of the remaining Performance Units subject to the particular Award shall
be such amount as shall have been determined by the Committee as provided above
in this subparagraph 5(e), but in no event shall Actual Value be less than fifty
percent (50%) of Maximum Value for this purpose.

Payment of any amount in respect of Performance Units as described above in this
subparagraph 5(e) shall be made as promptly as possible after the occurrence of
one of the events described in clauses 5(e)(i)(A) through 5(e)(i)(C) or
5(e)(ii), as the case may be. Notwithstanding anything herein to the contrary,
if, following a Change in Control of the Company (other than an Unfriendly
Change in Control of the Company), a participant’s employment remains continuous
through the end of a performance period, then the participant shall be paid with
respect to those Performance Units for which he would have been paid had there
not been a Change in Control of the Company and the Actual Value of those Shares
shall be determined in accordance with subparagraph 5(f).

4



--------------------------------------------------------------------------------



 



     (f) Payment of Awards.



(i)   Except as otherwise provided in subparagraph 5(e), as soon as practicable
after the end of the performance period or such earlier date as the Committee in
its sole discretion may designate, the Committee shall determine whether the
conditions of subparagraphs 5(c) and/or 5(d) have been met and, if so, shall
certify such fact to the Board and shall ascertain the Actual Value of the
Performance Units. The Committee shall cause an amount equal to the Actual Value
of the Performance Units earned by the participant to be paid to him or his
beneficiary.   (ii)   Payment of any amount in respect of the Performance Units
shall be made by the Company as promptly as practicable or, if the participant
elects, shall be deferred to such other time or times as the Committee shall
determine, and may be made in cash, in Shares, or partly in cash and partly in
Shares as determined by the Committee. Such deferred payments may be made by
undertaking to pay cash in the future, together with such additional amounts as
may accrue thereon until the date or dates of payment, as determined by the
Committee in its discretion.



6.   RESTRICTIONS ON DISTRIBUTIONS OF SHARES AND SHARE TRANSFERABILITY      
Notwithstanding anything herein to the contrary, no Shares shall be issued
hereunder unless counsel for the Company is satisfied that such issuance will be
in compliance with applicable laws (including, without limitation, United States
federal and state securities laws, Bermuda law and any applicable Bermuda
Monetary Authority permissions required) and applicable requirements of any
securities exchange or similar entity, and unless the participant’s tax
obligations have been satisfied pursuant to subparagraph 10(c). The Committee
may require each individual receiving Shares pursuant to an Award to represent
to and agree with the Company in writing that such individual is acquiring the
Shares without a view to distribution thereof. The Committee may impose such
restrictions on any Shares acquired pursuant to Awards as it may deem advisable,
including, without limitation, restrictions to comply with Bermuda law,
applicable securities laws, the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded and with any blue sky or
state securities laws applicable to such Shares.   7.   DEFINITIONS       For
the purposes of the Plan and instruments entered into pursuant to the Plan,
unless otherwise defined herein or in any related agreements, the following
terms shall have the meanings set forth below:



(a)   “Actual Value” means the potential value of an Award, as determined by the
Committee pursuant to paragraph 5.   (b)   “Adverse Change in the Plan” means



(i)   termination of the Plan pursuant to paragraph 14;   (ii)   amendment of
the Plan pursuant to paragraph 11 that materially diminishes the value of Awards
that may be granted under the Plan, either to individual

5



--------------------------------------------------------------------------------



 



    participants or in the aggregate, unless there is substituted concurrently
authority to grant longterm incentive awards of comparable value to individual
participants in the Plan or in the aggregate, as the case may be; or   (iii)  
in respect of any holder of an Award, a material diminution in his rights held
under such Award (except as may occur under the terms of the Award as originally
granted), unless there is substituted concurrently a long-term incentive award
with a value at least comparable to the loss in value attributable to such
diminution in rights.



(c)   “Award” means, individually or collectively, a grant of Performance Units
under the Plan.   (d)   “Award Period” means the period during which an Award is
scheduled to be outstanding, as described in subparagraph 5(b).   (e)   “Board”
means the Board of Directors of the Company.   (f)   “Cause” means:



(i)   an act or omission by the participant that constitutes a felony or any
crime involving moral turpitude; or   (ii)   gross negligence or willful gross
misconduct by the participant in connection with his employment by the Company
or by a Subsidiary of the Company.



(g)   “Change in Control of the Company” means the occurrence of any of the
following:



(i)   any person or group (within the meaning of Section 13(d) and 14(d)(2) of
the Exchange Act), other than the Company or its Subsidiaries, becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
thirty-five percent (35%) or more of the Company’s then outstanding Shares; or  
(ii)   the Continuing Directors cease for any reason to constitute a majority of
the Board of the Company.



    A Change in Control of the Company within the meaning of this subparagraph
7(g) also may constitute an Unfriendly Change in Control of the Company within
the meaning of subparagraph 7(s). Notwithstanding anything herein to the
contrary, a Change in Control shall not occur upon an underwritten public
offering of the Company’s Shares.



(h)   “Committee” means the committee established pursuant to paragraph 2 that
administers the Plan and Awards granted under the Plan.   (i)   “Constructive
Termination” means a termination of employment with the Company or a Subsidiary
of the Company at the initiative of the participant that the participant
declares by prior written notice delivered to the Secretary of the Company to be
a Constructive Termination by the Company or a Subsidiary of the Company and
which follows:

6



--------------------------------------------------------------------------------



 



(i)   a material decrease in his salary; or   (ii)   a material diminution in
the authority, duties or responsibilities of his position with the result that
the participant makes a determination in good faith that he cannot continue to
carry out his job in substantially the same manner as it was intended to be
carried out immediately before such diminution. Notwithstanding anything herein
to the contrary, Constructive Termination shall not occur within the meaning of
this subparagraph 7(i) until and unless 30 days have elapsed from the date the
Company receives such written notice without the Company curing or causing to be
cured the circumstance or circumstances described in this subparagraph 7(i) on
the basis of which the declaration of Constructive Termination is given.



(j)   “Continuing Director” means a member of the Board:



(i)   who is not an employee of the Company or a Subsidiary of the Company or of
a holder of (or an employee or an affiliate of an entity or group that holds)
thirty-five percent (35%) or more of the Company’s Shares, and   (ii)   who
either was a member of the Board on January 1, 2002, or who subsequently became
a director of the Company and whose election, or nomination for election, by the
Company’s holders was approved by a vote of a majority of the Continuing
Directors then on the Board (which term, for purposes of this definition, shall
mean the whole Board and not any committee thereof). Any action, approval of
which shall require the approval of a majority of the Continuing Directors, may
be authorized by one Continuing Director, if he is the only Continuing Director
on the Board, but no such action may be taken if there are no Continuing
Directors on the Board.



(k)   “Disabled” means the physical or mental condition of a participant, which
the Committee determines would entitle him to payment of monthly disability
benefits under any longterm disability plan of the Company or a Subsidiary of
the Company in which he is a participant.   (l)   “Exchange Act” means the
United States Securities Exchange Act of 1934, as amended.   (m)   “Maximum
Value” means, with respect to each Performance Unit, the book value per Share as
stated in the most recent audited accounts of the Company on the date the Award
is paid or becomes payable to participants or, in the event that Shares are
publicly traded on a recognized stock exchange, the closing price of the Shares
as at the date prior to the day that the Award is paid.   (n)   “Performance
Units” means a hypothetical unit used as a measure of a participant’s potential
benefit under the Plan, which has a value determined pursuant to the terms of
the Plan.   (o)   “Related Employment” means the employment of an individual by
an employer which is neither the Company nor a Subsidiary provided:

7



--------------------------------------------------------------------------------



 



(i)   such employment is undertaken and continued by the individual at the
request of the Company or a Subsidiary;   (ii)   immediately prior to
undertaking such employment, the individual was an employee of the Company or a
Subsidiary, or was engaged in Related Employment; and   (iii)   such employment
is recognized by the Committee, in its sole discretion, as Related Employment
for the purposes of the Plan and the participant’s Award(s). For purposes of the
Plan and a participant’s Award(s), a participant’s Related Employment shall be
treated as employment by the Company and termination of Related Employment shall
be treated as a termination of employment with the Company.



(p)   “Shares” means common shares of the Company, par value U.S. $0.01 per
Share.   (q)   “Subsidiary” means a “subsidiary corporation” as defined in
Section 86 of the Companies Act 1981, as amended.   (r)   “Termination Without
Cause” means a termination of the participant’s employment with the Company or a
Subsidiary of the Company by the Company or the Subsidiary other than:



(i)   because of the participant’s death or Disability, or   (ii)   for Cause.

Notwithstanding anything herein to the contrary, unless otherwise determined by
the Committee, if the participant’s employment with the Company and its
Subsidiaries shall terminate due to the disposition of the business of the
Company for which the participant’s services are principally performed pursuant
to a sale or other disposition of all or substantially all of the business or
business-related assets of the Company or all or substantially all of the assets
or shares of a Subsidiary of the Company for which the participant’s services
are principally performed, such termination shall be deemed to be a “Termination
Without Cause” for purposes of subparagraph 5(e) hereof.



(s)   “Unfriendly Change in Control of the Company” means the occurrence of the
following:



(i)   any person or group (within the meaning of Section 13(d) and 14(d)(2) of
the Exchange Act), other than the Company, becomes the beneficial owner within
the meaning of Rule 13d-3 under the Exchange Act) of thirty-five percent (35%)
or more of the Company’s then outstanding Shares through a transaction that is
opposed by the Company’s Chairman; and   (ii)   a majority of the Company’s
Continuing Directors, by resolution adopted within 30 days following the date
the Company becomes aware that subparagraph 7(s)(i) has been satisfied,
determines that a Change in Control has occurred.

8



--------------------------------------------------------------------------------



 



8.   ANTI-DILUTION AND OTHER ADJUSTMENTS       In the event of any change in the
outstanding Shares of the Company by reason of any share split, share dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of Shares or other similar event, and if the Committee shall determine, in its
sole discretion, that such change equitably requires an adjustment of the
Maximum Value or Actual Value of Performance Units which have been awarded to
any participant, the Award Periods, or the performance objectives or performance
periods, then such adjustment shall be made by the Committee and shall be
conclusive and binding.   9.   DESIGNATION OF BENEFICIARY BY PARTICIPANT       A
participant may name a beneficiary to receive any payment to which he may be
entitled in respect of Performance Units under the Plan in the event of his
death, on a form to be provided by the Committee. A participant may change his
beneficiary from time to time in the same manner. If no designated beneficiary
is living on the date on which any amount becomes payable to a participant’s
executors or administrators, the term “beneficiary” as used in the Plan shall
include such person or persons.



10.   MISCELLANEOUS PROVISIONS   (a)   Limitation of Rights. Neither the Plan
nor any action taken hereunder shall be construed as giving an employee any
right to be retained in the employ of the Company or any Subsidiary of the
Company.   (b)   Transferability. A participant’s rights and interest under the
Plan may not be assigned or transferred in whole or in part either directly or
by operation of law or otherwise (except in the event of a participant’s death),
including but not limited to, execution, levy, garnishment, attachment, pledge,
bankruptcy or in any other manner and no such right or interest of any
participant in the Plan shall be subject to any obligation or liability of such
participant.   (c)   Withholding. The Company and its Subsidiaries shall have
the right to deduct from any payment (whether in shares or cash) made under the
Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment. It shall be a condition to the obligation
of the Company to issue Shares or cash upon payment of a Performance Unit that
the participant (or any beneficiary) pay to the Company, upon its demand, such
amount as may be required by the Company for the purpose of satisfying any tax
withholding obligations. If the amount requested is not paid, the Company may
refuse to issue payment.   (d)   Expenses. The expenses of the Plan shall be
borne by the Company. However, if an Award is made to an employee of a
Subsidiary:



(i)   if such Award results in payment of cash to the participant, such
Subsidiary shall pay to the Company an amount equal to such cash payment; and  
(ii)   if the Award results in the issuance to the participant of Shares, such
Subsidiary shall pay to the Company an amount equal to fair market value
thereof, as determined by the Committee, on the date such Shares are issued (or,
in the case

9



--------------------------------------------------------------------------------



 



    of issuance of Restricted Share or of Shares subject to transfer and
forfeiture conditions, equal to the fair market value thereof on the date on
which such Shares are no longer subject to applicable restriction), minus the
amount, if any, received by the Company in exchange for such Shares.



(e)   Unfunded Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under the Plan.   (f)  
Acceptance and Ratification by Participants. By accepting any Award or other
benefit under the Plan, each participant and each person claiming under or
through him shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee.   (g)   Gender and Number. Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine, the plural shall include the singular and the singular shall include
the plural.   (h)   Headings Not Part of Plan. Headings of paragraphs and
subparagraphs hereof are inserted for convenience and reference only; they do
not constitute part of the Plan. (i) Governing Law. To the extent not preempted
by United States Federal law, the Plan, and all agreements hereunder, shall be
construed in accordance with, and governed by, the laws of Bermuda.   (j)   The
provisions of the Plan shall be severable and the invalidity or
unenforceability, in while or in part, of any provision shall not affect the
validity or enforceability of the other provisions hereof.



11.   AMENDMENT       The Plan and any Award instruments may be amended at any
time and from time to time by the Board. No amendment of the Plan or an Award
instrument shall adversely affect any right of any participant with respect to
any Award previously granted without such participant’s written consent. For
purposes of this paragraph 11, an adjustment made in good faith by the Committee
pursuant to paragraph 8 shall not be deemed to have adversely affected an Award
previously granted hereunder.   12.   SUCCESSORS       All obligations of the
Company under the Plan with respect to Awards granted hereunder shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, share exchange,
or other transaction involving all or substantially all of the business and/or
assets of the Company.   13.   EFFECTIVE DATE OF PLAN       The Plan shall be
effective as of January 8, 2002.

10



--------------------------------------------------------------------------------



 



14.   TERMINATION



    The Plan shall terminate upon the earlier of the following dates or events
to occur:       (a) the adoption of a resolution of the Board terminating the
Plan; or       (b) January 8, 2012.       No termination of the Plan shall alter
or impair any of the rights or obligations of any person, without his consent,
under any Award previously granted under the Plan.

As originally approved by the Board of Directors on
January 8, 2002.

11